Exhibit 10.05

ADVISORY BOARD AGREEMENT




THIS ADVISORY BOARD AGREEMENT (this “Agreement”) is made and entered into as of
the date first set forth below (the “Effective Date”), by and between POWRtec
International Corp., a Delaware corporation (the “Company”), and Anders Rudlang,
an individual (the “Advisor”).




RECITALS




WHEREAS, the Company is in the process of establishing a Nordic Advisory Board
(the “Advisory Board”) consisting of a minimum of four (4) members;




WHEREAS, this Agreement is mutually dependent upon the formation of the Advisory
Board and will not take effect until all four (4) members have entered into
their respective Advisory Board Agreements;




WHEREAS, the Company desires to retain the Advisor for its Advisory Board;




WHEREAS, the Advisor is willing to serve on the Advisory Board of the Company
upon the terms and conditions set forth herein; and,




WHEREAS, the foregoing recitals express the true intentions of the Parties and
are hereby incorporated by this reference into this Agreement.




AGREEMENT




NOW, THEREFORE, in consideration of the mutual promises and obligations set
forth in this Agreement, and any compensation paid to the Advisor for duties
performed as provided for in this Agreement, the parties, intending to be
legally bound hereby, agree as follows:




SECTION 1

DURATION OF AGREEMENT




1.1

TERM.  The Company hereby retains the Advisor to serve on its Advisory Board for
a term of one (1) year which shall be automatically renewed for a term of one
(1) year, or until the Advisor is removed by the Board of Directors of the
Company (the “Board”) or until the Advisor resigns.




SECTION 2

DUTIES




2.1

DUTIES.  The Advisor shall perform those functions generally performed by
persons of such title and position, shall attend all meetings of the Advisory
Board and shall perform any and all related duties and shall have any and all
powers as may be prescribed by resolution approved by the Board, and shall be
available to confer and consult with and advise the officers and directors of
the Company at such times that may be required by the Company (the “Duties”).





--------------------------------------------------------------------------------




SECTION 3

COMPENSATION




3.1

COMPENSATION.




(a)  

In consideration of Advisor’s performance of the Duties, the Company shall issue
to Advisor an aggregate total of two hundred fifty thousand restricted shares
(250,000) of the Company’s common stock to be issued as follows: (i) sixty two
thousand five hundred shares (62,500) issued on the 6 month anniversary of the
formation of the Advisory Board; (ii) sixty two thousand five hundred shares
(62,500) issued on the 12 month anniversary of the formation of the Advisory
Board; (iii) sixty two thousand five hundred shares (62,500) issued on the 18
month anniversary of the formation of the Advisory Board; and, (iv) sixty two
thousand five hundred shares (62,500) issued on the 24 month anniversary of the
formation of the Advisory Board (“Issued Stock”). Notwithstanding the foregoing,
the Company may in its sole discretion accelerate any of the payments to
Advisor.




(b)  

If the Advisor receives shares of the Company's common stock, such will be
“restricted” as that term is defined in Rule 144 adopted under the Securities
Act of 1933, as amended (the “Securities Act”). Under Rule 144, the period of
restriction is generally one year. The Corporation will issue the common stock
under an appropriate exemption from the registration requirements of the
Securities Act, including but not limited to the statutory exemption under
Section 4(2) of the Securities Act, and Rule 506 adopted there under, and
Regulation S.




3.2

RESTRICTIONS ON TRANSFER OF SHARES.  The Advisor understands and agrees that she
shall be bound any state or federal securities laws applicable to the ownership
or transfer of such Common Stock. Advisor also understands and agrees the
compensation referred to in this Section 3 shall be her sole and exclusive
compensation for the Duties to be rendered under this Agreement.




3.3

FOREIGN MEMBERS OF ADVISORY BOARD. If the Advisor is not a citizen of the U.S.,
the Advisor must represent to the Company that the Advisor is satisfied as to
the full observance of the laws of the Advisor’s jurisdiction in connection with
any invitation to subscribe for the shares or, including: (i) the legal
requirements with the Advisor’s jurisdiction for the purchase of the shares;
(ii) any foreign exchange restrictions applicable to such transfer; (iii) any
governmental or other consents that may need to be obtained; and (iv) the income
tax and other tax consequences, if any, which may be relevant to the purchase,
holding, redemption, sale, or transfer of the shares.  The Advisor’s ownership
of the shares will not violate any applicable securities or other laws of the
Advisor’s jurisdiction.




3.4      ADDITIONAL REQUIRED REPRESENTATIONS.  Advisor, who is not a “U.S.
Person” (as defined below), represents and warrants to the Company that:




            

(a)        Not a U.S. Person.  The Advisor is not a “U.S. Person” as that term
is defined in Rule 902 of Regulation S of the Securities Act (“Regulation S”).




            

(b)        No Directed Selling Efforts.  The Advisor and/or any person acting on
her behalf have not

engaged and will not engage in any directed selling efforts within the meaning
of Regulation S with respect to the Common Stock.




            

(c)        Purchase for Own Account.  The Advisor is not receiving the Common
Stock for the account of or benefit of a U.S. Person.





Page 2 of 6




--------------------------------------------------------------------------------




SECTION 4

PROPRIETARY RIGHTS




4.1

CONFIDENTIAL INFORMATION. The Company may disclose or may have previously
disclosed to the Advisor, or the Advisor may obtain access to, develop, or
create, proprietary and confidential information or material concerning or
related to the Company’s research and development, products and/or services, or
to the Company's marketing processes, servicing, existing products, or general
business operations.  Such information or material may include, but is not
limited to, the discovery, invention, research and development, improvement,
manufacture, or sale of the products or services (including, without limitation,
information created, discovered or developed by the Advisor, or made known to
the Advisor during the term of this Agreement or arising out of the Advisor's
performance of the Duties hereunder), or the Company’s trade secrets, processes,
formulas, data, know-how, software, documentation, program files, flowcharts,
drawings, software diagnostic techniques and other techniques, source and object
code, standards, specifications, improvements, inventions, customer information,
accounting data, statistical data, research projects, development and marketing
plans, strategies, forecasts, computer programs, customer lists, sales, costs,
profits, and pricing methods and organizations, employee lists, compensation
plans (collectively, the “Information”). The Advisor acknowledges the
confidential and secret character of the Information and agrees that the
Information is the sole, exclusive, and extremely valuable property of the
Company.  Accordingly, the Advisor agrees not to reproduce any of the
Information without the Company’s prior written consent, not to use the
Information except in the ordinary course of performance of this Agreement, and
not to divulge all or any part of the Information to any third party, either
during or after the term of this Agreement.




4.2

PERMITTED DISCLOSURE. Paragraph 4.1 shall not be applicable if and to the extent
that the Advisor is required to testify in a legislative, judicial or regulatory
proceeding, or before any state or local legislature, a judge, or an
administrative law judge, provided that the Advisor shall give Company prompt
written advance notice of any such required testimony, shall provide reasonable
assistance to the Company in maintaining the confidential status of such
Information, and shall only disclose such Information as is absolutely necessary
and required in any of the above proceedings.  Confidential Information shall
not include any information to the extent such information is or becomes known
to the public through no disclosure or other act or omission, direct or
indirect, of the Advisor. Information shall not be deemed to be available to the
general public for the purposes of this Agreement (a) merely because it is
embraced by more general information in the prior possession of the Advisor or
of others, or (b) merely because it is expressed in public literature in general
terms not specifically in accordance with the Information.




4.3

OBLIGATIONS OF ADVISOR. The Advisor shall hold and maintain the Information in
strictest confidence and for the sole and exclusive benefit of the Company.  The
Advisor shall carefully restrict access to the Information and shall not provide
the Information to employees, contractors or any other third parties without the
prior written consent of the Company, and only then shall such disclosure be
made pursuant to a confidential disclosure agreement whose terms are at least as
restrictive as the terms of this Agreement.  The Advisor shall not, without the
prior written approval of the Company, use the Information for her own benefit,
publish, copy, or otherwise disclose the Information to others, or permit the
use of Information by others for their benefit or to the detriment of the
Company.  The Advisor shall return to the Company any and all records, notes and
other written tangible materials in her possession that relate to the
Information upon termination of this Agreement or upon request of the Company.




4.4

PROTECTED WORKS.  Any and all ideas, inventions, formulas, source codes, object
codes, techniques, processes, concepts, systems, programs, software, software
integration techniques, hardware systems, schematics, flow charts, computer data
bases, client lists, trademarks, service marks, brand names, trade names,
compilations, documents, data, notes, designs, drawings, technical data and/or
training materials, including improvements thereto or derivatives therefrom,
whether or not patentable, or subject to copyright or trademark or trade secret
protection, developed and produced by the Advisor pursuant to this Agreement or
other agreements between the Advisor and the Company and used or intended for
use by or on behalf of the Company, or the Company’s clients (collectively, the
“Protected Works”) are the sole and exclusive property of the Company. Protected
Works does not include an invention that the Advisor developed entirely on her
own time without using the Company’s equipment, supplies, facilities, or trade
secret information except for those inventions that either: (i) relate at the
time of conception or reduction to practice of the invention to the Company’s
business, or actual or demonstrably anticipated research or development of the
Company; or (ii) result from any work performed by the Advisor for the Company.





Page 3 of 6




--------------------------------------------------------------------------------




4.5

   OWNERSHIP AND ASSIGNMENT OF PROTECTED WORKS. The Advisor agrees that any and
all Protected Works developed by the Advisor during her term of service under
this Agreement or other agreements with the Company are the sole and exclusive
property of the Company, and that no compensation in addition to the amounts set
forth in this Agreement is due to the Advisor for development or transfer of
such Protected Works. The Advisor hereby assigns and agrees to assign all of her
respective rights, title and interest in Protected Works, including all patents
or patent applications, and all copyrights therein, to the Company. The Advisor
further agrees at the Company’s request and without further consideration, but
at the expense of the Company, that the Advisor will communicate to the Company
any facts known to the Advisor and testify in any legal proceedings, sign all
lawful papers, make all rightful oaths, execute all divisional, continuing,
continuation-in-part, or reissue applications, all assignments, all registration
applications and all other instruments or papers to carry into full force and
effect, the assignment, transfer and conveyance hereby made or intended to be
made and generally do everything possible for title to the Protected Works and
all patents or copyrights or trademarks or service marks therein to be clearly
and exclusively held by the Company. The Advisor agrees that she will not apply
for any state, federal, or other jurisdiction’s registration of rights in any of
the Protected Works and that she will not oppose or object in any way to
applications for registration of same by the Company or others designated by the
Company. The Advisor agrees to exercise reasonable care to avoid making the
Protected Works available to any third party. The Advisor also agrees that she
shall be liable to the Company for all damages, including reasonable attorneys’
fees and other expenses of litigation, if the Protected Works are made available
to third parties in any manner by the Advisor without the express written
consent of the Company.  The Advisor additionally agrees to the following:




a)

To disclose and describe to the Company, within fifteen (15) days after their
creation, (i) all inventions, ideas, copyrightable works, databases, data and
other Protected Works, as defined in Section 4.4 above, which are created by the
Advisor, either alone or with others, during the Advisor’s term of service, or
in connection with the formation of the Company, and (ii) all Protected Works
which are based in whole or in part upon any Information and are created by
Advisor, either alone or with others, within one (1) year after the Advisor’s
leaving the Company’s employ; and




b)

There is no other contract or duty on the Advisor’s part now in existence to
assign Protected Works to anyone other than the Company. The Advisor will not
disclose or induce the Company to use any Confidential Information or material
that the Advisor is now or shall become aware of which belongs to anyone other
than the Company. The Advisor will not engage in any consulting, or other
activity in any business competitive with the Company’s business as presently
conducted or as conducted at any future time during the term of employment.




4.6

TIME LIMITS. The non-disclosure and non-use provisions of this Agreement shall
survive its termination and the Advisor’s duty to hold the Information in
confidence shall remain in permanent effect until the Information no longer
qualifies as a trade secret or other confidential information of Company or
until Company sends Advisor written notice releasing Advisor from the
non-disclosure and non-use obligations of this Agreement, whichever shall occur
first.




4.7

NON-SOLICITATION. Protection of the Information described in Section 4.1 above
is critical to the success of the Company, and thus, in order to protect the
Information of the Company, commencing on the execution of this Agreement, and
continuing for a period of one (1) year after this Agreement is terminated by
either party, the Advisor will not, directly or indirectly, alone or in concert
with others, induce or attempt to induce any person who at the time of such
inducement is an employee of the Company or its subsidiaries to perform work or
services for any other person or entity other than the Company.




4.8

SAVINGS CLAUSE. If any restriction set forth in Sections 4.5 or 4.6 above is
held to be unreasonable, then the Advisor agrees, and hereby submits, to the
reduction and limitation of such prohibition to such area or period as shall be
deemed reasonable.  




4.9

INJUNCTIVE RELIEF. The Advisor expressly agrees that the covenants set forth in
this Section 4 are reasonable and necessary to protect the Company and its
legitimate business interests, and to prevent the unauthorized dissemination of
the Information to competitors of the Company. The Advisor also agrees that the
Company will be irreparably harmed and that damages alone cannot adequately
compensate the Company if there is a violation of Section 4 by the Advisor, and
that injunctive relief against the Advisor is essential for the protection of
the Company. Therefore, in the event of any such breach, it is agreed that, in
addition to any other remedies available, the Company shall be entitled as a
matter of right to injunctive relief in any court of competent jurisdiction,
plus attorneys’ fees actually incurred for the securing of such relief, and
without the need to post a bond.





Page 4 of 6




--------------------------------------------------------------------------------




SECTION 5

RETURN OF COMPANY PROPERTY




5.1

RETURN OF PROPERTY. Upon the termination of this Agreement for any reason
whatsoever, and earlier if requested by the Company, the Advisor agrees to end
all further use and utilization of, and to immediately return to the Company,
without limitation, the Information, copies of the technology, papers, drawings,
tabulations, reports, computer programs, other documents or equipment, furnished
by the Company or created or prepared by the Advisor, either alone or jointly
with others, pursuant to the provisions or requirements of this Agreement, and
any tools or facilities furnished by the Company to the Advisor.




SECTION 6

TERMINATION OF AGREEMENT




6.1

TERMINATION FOR ANY REASON. The parties agree that this Agreement may be
terminated by either the Company or the Advisor at any time, for any reason,
with or without cause, by giving thirty (30) days’ prior written notice to the
other party.




6.2

TERMINATION UPON DEATH. This Agreement automatically shall terminate
automatically upon the death of the Advisor and the continued vesting of shares
issued as compensation the Advisor pursuant to this Agreement shall cease on the
date of death.  The representative of the Advisor’s estate and any beneficiaries
of the estate shall be bound by the same agreements, rules, and restrictions
regarding the transfer of shares as set forth in Section 3.2 above along with
the Stockholder Agreement.




SECTION 7

DISPUTES




7.1

ARBITRATION. Except for disputes arising under Section 4 above of this Agreement
which shall be governed by the rules set forth in Section 4.10 above, any and
all disputes between the Advisor and the Company, or any of its employees, which
arise out of the Duties or under the other terms of this Agreement shall be
resolved through final and binding arbitration.  This shall include, without
limitation, disputes relating to this Agreement, the Advisor’s performance of
Duties during the term hereof or the termination thereof, claims for breach of
contract or breach of the covenant of good faith and fair dealing, or any other
federal, state or local law or regulation now in existence or hereinafter
enacted and as amended from time to time concerning in any way the subject of
Advisor’s performance of Duties for the Company’s benefit or the termination of
this Agreement.  Binding arbitration will be conducted in San Diego County,
California, before a single arbitrator, in accordance with the rules and
regulations of the American Arbitration Association.  Each party will split the
cost of the arbitration filing and hearing fees, and the fees of the arbitrator.
 If either party employs attorneys to enforce any right arising out of or
relating to this Agreement, the prevailing party shall be entitled to recover
reasonable attorneys’ fees, in arbitration or otherwise.  The Advisor
understands and agrees that the arbitration shall be instead of any civil
litigation and that this means that she is waiving her right to a jury trial as
to such claims.  The parties further understand and agree that the arbitrator’s
decision shall be final and binding to the fullest extent permitted by law and
enforceable by any court having jurisdiction thereof.




SECTION 8

MISCELLANEOUS




8.1

INDEMNIFICATION. The Advisor agrees to take all reasonably necessary precautions
to prevent injury to any persons (including employees of the Company) or damage
to property (including the Company property) during the term of this Agreement
and shall indemnify and hold the Company and its officers, agents, directors,
and employees harmless against all claims, losses, expenses (including
reasonable attorneys’ fees) and injuries to person or property (including death)
resulting in any way, from any act, omission, or negligence on the part of the
Advisor in the performance or failure to perform the Duties under this
Agreement.




8.2

ASSIGNMENT. The Company shall have the right to assign, delegate, or transfer at
any time, in whole or in part, any or all of the rights, duties, and interests
herein granted with the prior written consent of the Advisor, which consent
cannot be unreasonably withheld.  The Advisor acknowledges that this is a
personal service contract and agrees not to assign any rights or delegate any
duties hereunder without the prior written consent of the Company.




8.3

GOVERNING LAW. This Agreement and the rights and remedies of each party arising
out of or relating to this Agreement (including, without limitation, equitable
remedies) shall (with the exception of any applicable federal laws) be solely
governed by, interpreted under, and construed and enforced in accordance with
the laws (without regard to the conflicts of law principles) of the State of
California, as if this Agreement were made, and as if its obligations are to be
performed, wholly within the State of California.





Page 5 of 6




--------------------------------------------------------------------------------




8.4

NOTICES. All notices, responses, demands or other communication under this
Agreement shall be in writing and shall be deemed to have been given when:
(a) delivered by hand; (b) sent by facsimile (with receipt confirmed); or
(c) received by the addressee as sent by express delivery service (receipt
requested) in each case to the appropriate addresses and/or facsimile numbers as
set forth on the signature page hereto, and as may be amended by the parties by
notice to the other parties. Any communication sent to the Company shall be
copied and such copy shall be sent to Carrillo Huettel, LLP 3033 Fifth Ave,
Suite 201, San Diego, CA 92103.




8.5

AMENDMENT. Except as otherwise provided herein, this Agreement may be modified,
amended, or any provision waived only by a written instrument signed by the
Advisor and the Company.




8.6

NO RIGHT OR LICENSE. No express or implied licenses or other rights are provided
to the Advisor under any patents, patent applications, trade secrets or other
proprietary rights of the Company, now or in the future, including any further
use of the Information other than for the express purposes of this Agreement.




8.7

ENTIRE AGREEMENT. This Agreement constitutes the entire agreement and sets forth
the entire understanding of the parties with respect to the subject matter
hereof, supersede all prior agreements, covenants, arrangements, letters,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party, and may not be modified,
amended or terminated by mutual consent except by a written agreement
specifically referring to this Agreement signed by the parties hereto and any
other party to be charged.  




8.8

SURVIVAL.  Sections 3.2, 4, 5, 7 and 8 shall survive the termination of this
Agreement.




8.9

SEVERABILITY. In the event any one (1) or more of the provisions of this
Agreement are unenforceable, the remainder of the Agreement will be unimpaired.
 Any unenforceable provision will be replaced by a mutually acceptable provision
which comes closest to the intention of the parties at the time the original
provision was agreed upon.




8.10

HEADINGS. The section and paragraph headings in this Agreement are for purposes
of reference only.




8.11

WAIVER. Company’s failure at any time to require strict performance by Advisor
of any of the provisions hereof shall not waive or diminish Company’s rights
thereafter to demand strict compliance therewith or with any other provisions
hereof.  Waiver by Company of any default by Advisor shall not waive any other
or similar default by Advisor.




8.12

CONFIDENTIALITY OF TERMS. Advisor and Company agree that no information
concerning the terms of this Agreement may be disclosed to third-parties except
as required by law.




8.13

COUNTERPARTS. This Agreement may be executed in counterparts, any one of which
need not contain the signatures of more than one party, but all such
counterparts taken together will constitute one and the same instrument.




IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth below.




THE COMPANY




POWRTEC INTERNATIONAL CORP.

a Delaware corporation







By: /s/ Grant Jasmin

 

Date: December 1, 2010

Grant Jasmin, President

 

 

 

 

 

Address:  745 Camden Avenue, Suite D Campbell, CA 95008

 

 

 

 

 

THE ADVISOR

 

 

 

 

 

Anders Rudlang

 

 

 

 

 

 

 

 

By: /s/ Anders Rudlang

 

Date: December 1, 2010

Anders Rudlang

 

 

 

 

 

Address: Hvileskrenten 15, 1392, Vettre, Norway

 

 








Page 6 of 6


